Citation Nr: 0117328	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  93-27 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to September 
1991.

This case initially arose from a rating decision of May 1992 
from the St. Petersburg, Florida, Regional Office (RO).  In a 
decision dated in August 1997, the Board of Veterans' Appeals 
(hereinafter the Board) denied entitlement to service 
connection for Achilles tendonitis.  The appellant appealed 
that determination to the United States Court of Veterans 
Appeals (Court), which vacated the Board's August 1997 
decision and remanded the case to the Board for further 
adjudication pursuant to an Order of the Court and Memorandum 
Decision.


FINDINGS OF FACT

1.  In May 2000 the RO granted the veteran's claim of 
entitlement to service connection for Reiter's Syndrome, 
assigning a 20 percent evaluation thereto.

2.  The veteran's diagnosis of Reiter's Syndrome included 
consideration of his Achilles tendonitis and bilateral 
ankle/foot pain treated in service.


CONCLUSION OF LAW

Because the appellant's Achilles tendonitis is encapsulated 
in the award of service connection for Reiter's Syndrome, the 
benefit sought on appeal has been granted, and the Board has 
no jurisdiction to adjudicate this claim.  38 U.S.C.A. § 
7104(a) (West Supp. 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the appellant's claim was pending before the United 
States Court of Appeals for Veterans Claims (Court), 
additional medical evidence was submitted to the claims file.  
Upon the Court's Order vacating the Board's August 1997 
decision, this evidence, having been reviewed by the RO, is 
properly before the Board for consideration.  38 C.F.R. 
§ 20.1304 (2000).  

The claim pending before the Court involved the appellant's 
assertion that he had Achilles tendonitis in service, 
continuously since discharge, and currently.  The medical 
evidence of record prior to August 1997 indicated that this 
disorder was manifested by pain on palpation of the distal 
end of the Achilles tendon and bilateral ankle/foot pain.  
However, medical evidence submitted to the record since that 
time, including VA examinations conducted in December 1998 
and April 2000 respectively, shows that the proper diagnosis 
for the appellant's polyarthralgias, to include his Achilles 
tendon pain, is Reiter's Syndrome.  In discussing the 
etiology and onset of the appellant's Reiter's Syndrome, the 
examiners point to the appellant's treatment for Achilles 
tendonitis and foot pain in service, as well as other 
symptoms and treatment from that time, incorporating his 
Achilles tendonitis into the diagnosis and development of his 
Reiter's Syndrome.

In a May 2000 decision, the RO granted the appellant 
entitlement to service connection for Reiter's Syndrome, 
assigning a 20 percent rating thereto.  The decision notes 
that the evaluation of this disability and the award of 
service connection for this disorder included consideration 
of the appellant's Achilles tendonitis and multiple joint 
pain treated in service and post-service.

Given that the symptomatology associated with the appellant's 
claim of entitlement to service connection for Achilles 
tendonitis has been medically attributed to Reiter's 
Syndrome, and the appellant has been service-connected for 
this condition, the Board finds that consideration of 
additional service connection for the same symptoms would 
constitute pyramiding.  38 C.F.R. § 4.14 (2000).  Moreover, 
the Board concludes that because the RO's award of service 
connection for Reiter's Syndrome encompasses his symptoms 
regarding his Achilles tendonitis, his claim of entitlement 
to service connection therefor has been granted under the 
auspices of the RO's May 2000 decision.  Accordingly, the 
benefit sought on appeal having been granted, the Board finds 
that the appellant's claim of entitlement to service 
connection for Achilles tendonitis is dismissed.


ORDER

The appeal is dismissed.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

